Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated November 7, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Election/Restrictions
This application contains claims 12-18 drawn to an invention nonelected with traverse in the reply filed on July 3, 2020. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action.

Claim Objections
Claims 1 and 10 have been objected to because of minor informalities.
	The objection of claims 1 and 10 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
Claims 1-7, 10-11 and 19-22 stand rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US Patent No. 3,853,714) in view of Guo et al. (“Micro Electroformed Ni-P Alloy Parts by Extended UV-LIGA Technology,” Materials Research (2011), Vols. 317-319, pp. 

1635-1639), Martyak et al. (US Patent No. 6,099,624) and JP 63-233853 (‘853).
Regarding claim 1, Shimada teaches a process for manufacturing a timepiece component, comprising: 
- performing an electrodeposition (= the electroforming process) [col. 3, lines 25-26] to electrodeposit a metal on a substrate (= a metal to be deposited onto the metallic layer 4) [col. 3, lines 35-36], 
- removing the metal from the substrate (= upon completion of the electroforming operation, the resulting electroformed part 9 is removed from the mold cavity) [col. 4, lines 25-27], and 
- forming with the metal that has been removed from the substrate at least one side wall of the timepiece component (= the pallet forks produced) having a thickness (= is appropriately finished to obtain a workpiece having a uniform thickness) [col. 4, lines 25-32] greater than or equal to 50 microns (= center of the side = 63 µ) [col. 6, lines 6-17], and 
wherein the electrodeposition is carried out using an electrolytic bath comprising:
- a first compound containing nickel (= moreover, though the electrolytic solution has been described as comprising a nickel-bath) [col. 7, lines 1-5].
	The process of Shimada differs from the instant invention because Shimada does not disclose the following:
a.	Wherein the metal is a crystalline alloy.
b.	Wherein the electrolytic bath comprises a nickel-free second compound, 
containing a second element selected from the group consisting of phosphorus P, boron B, 

bismuth Bi, carbon C, chlorine Cl, calcium Ca, indium In, manganese Mn, tin Sn, and zirconium Zr in proportions so that the electrodeposited crystalline alloy has a weight content of between 91% 
and 99.8% inclusive of nickel and a weight content between 0.2% and 6% inclusive of the second element originating from the second compound.
	c.	Wherein the electrodeposition comprises at least one selected from the group consisting of: applying an electrolytic bath temperature of from 40°C to 60°C, choosing a pH of a solution in the electrolytic bath of from 1.5 to 4.1, and applying a current density of from 1.0 to 3.5 A/dm2.
	Shimada teaches electroforming watch parts (col. 6, lines 65-68) such as a pallet fork and an escape wheel (col. 6, lines 51-64). Moreover, though the electrolytic solution has been described as comprising a nickel-bath, it is understood that other metal baths may be used depending upon the desired composition of the electroformed article (col. 7, lines 1-5).
	Guo teaches that the UV-LIGA technology ensures the production of high quality components in timepieces, e.g. escape wheels, pallet forks in escapement system (page 1636, lines 1-2). Gou teaches a Ni-P escape wheel formed by electroforming (page 1637, Fig. 3). The contents of Ni-P part are obtained in different phosphorous acid concentrations. And the results show that the phosphor content can be controlled by different concentration of H3PO3 in the electrolyte solution which is presented in Tab. 2 showing a Ni-P alloy of 4.07 wt% P and 95.93 wt% Ni (page 1638, lines 1-3). 
	Martyak teaches electroplating baths for electrodepositing nickel phosphorus alloys (col. 3, lines 1-27). Alloys containing less than about 4% phosphorous are crystalline and have 

increased hardness (col. 3, lines 20-22).
Martyak teaches that the electrodeposition comprises at least one selected from the group consisting of: applying an electrolytic bath temperature of from 40°C to 60°C (= at temperatures from about room temperature (20o C.) to about 90o C.) [col. 5, lines 29-30], choosing a pH of a solution in the electrolytic bath of from 1.5 to 4.1 (= for acidic solutions the pH is preferably from about 0.5 to about 3.0) [col. 5, lines 14-16], and applying a current density of from 1.0 to 3.5 A/dm2 (= at current densities from about 0.1 Amps/dm2 to about 200 Amps/dm2) [col. 5, lines 21-23].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal and the electrolytic bath described by Shimada with wherein the metal is a crystalline alloy; wherein the electrolytic bath comprises a nickel-free second compound, containing a second element selected from the group consisting of phosphorus P, boron B, bismuth Bi, carbon C, chlorine Cl, calcium Ca, indium In, manganese Mn, tin Sn, and zirconium Zr in proportions so that the electrodeposited crystalline alloy has a weight content of between 91% and 99.8% inclusive of nickel and a weight content between 0.2% and 6% inclusive of the second element originating from the 
second compound; and wherein the electrodeposition comprises at least one selected from the group consisting of: applying an electrolytic bath temperature of from 40°C to 60°C, choosing a pH of a solution in the electrolytic bath of from 1.5 to 4.1, and applying a current density of from 1.0 to 3.5 A/dm2 because Shimada teaches electroforming an escaped wheel 
where Guo teaches that escape wheels are made of Ni-4.07wt%P alloys where Martyak 

teaches that nickel phosphorus alloys containing less than about 4% phosphorous are crystalline and have increased hardness are electrodeposited at temperatures from about room temperature (20o C.) to about 90o C., a pH of from about 0.5 to about 3.0 and at current densities from about 0.1 Amps/dm2 to about 200 Amps/dm2.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
 	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	d.	Performing a heat treatment of the electrodeposited crystalline alloy after the electrodeposition.
e.	Wherein the heat treatment is performed at a temperature between 240°C and 350°C inclusive.
Guo reaches performing a heat treatment of the electrodeposited crystalline alloy (= P wt% = 4.07) [page 1638, Tab. 2] after the electrodeposition (= and the hardness of electroformed Ni-P alloy is about 600 HV and can be above 1000 HV after special heat treatment) [page 1635, abstract]. 
	JP ‘853 teaches performing a heat treatment of the electrodeposited crystalline alloy (= it is preferred that P content is 3~15wt% in an alloy) [page 2, lines 17-18] after the electrodeposition (= the nickel-P alloy which deposits by electroplating) [page 2, line 53], 

wherein the heat treatment is performed at a temperature between 240°C and 350°C inclusive (= 150oC - 500oC for the heating temperature of a nickel-P alloy) [page 3, lines 23-25].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by the Shimada 
combination by performing a heat treatment of the electrodeposited crystalline alloy after the 
electrodeposition; and wherein the heat treatment is performed at a temperature between 240°C and 350°C inclusive because heating a nickel-P alloy at a temperature in the range of 150oC - 500oC increases the hardness of the alloy and provides an alloy having moderate abrasion resistance with sufficient balance (JP ‘853: page 3, line 53 to page 4, line 1). 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
 	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
 	Furthermore, Guo teaches that if it is by a heat treatment of 400oC for 1 hour, the hardness can reach beyond 1000HV (page 1638, lines 6-7; and Tab. 3). Thus, there is a suggestion that the heat treatment of Guo can use other temperatures because JP ‘853 teaches that after performing a heat treatment at 300oC for 1 hour (page 3, line 51), the hardness of the nickel-P alloy in this case was ~1000HV (page 3, lines 52-53). 
It has been held that changes in temperature, concentration or both, is not a patentable 

modification; however, such changes may impart patentability to a process if the range claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].
f.	[S]o as to improve performance of the electrodeposited crystalline alloy with respect to at least one of creep and relaxation phenomena.
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  The Applicant has a different reason for, or advantage resulting from doing what 
the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
	(ii)  The Shimada combination teaches a process in a similar manner as presently 
claimed. 

(a) Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
(b)  A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
Regarding claim 2, the process of Shimada differs from the instant invention because 
Shimada does not disclose wherein the electrolytic bath comprises a nickel-free third compound comprising a third element selected from the group consisting of iron Fe, chromium Cr, cobalt Co, copper Cu, manganese Mn, palladium Pd, platinum Pt, and zinc Zn.
Shimada teaches that moreover, though the electrolytic solution has been described as comprising a nickel-bath, it is understood that other metal baths may be used depending upon the desired composition of the electroformed article (col. 7, lines 1-5).
Martyak teaches that:
Alloys of nickel may also be deposited employing alloying additives to the coating bath in lieu of or in addition to the sulfonate alloying compounds described herein. Any of the other Group IB, IIB, IIIA, IVA, IVB, VA, VB, VIB, VIIB or VIIIB metals may be used as alloying metals. Mixtures of alloying metals from Group VIII and/or Group IIB or Cr or Mn may also be prepared, especially the two component or three component alloys where the alloying metal is present in the coating in an amount anywhere from about 0.1 to about 20 percent by weight and especially from about 5 to about 15 percent by weight. Examples resulting alloys include NiPZn, NiPCr, NiPFe, NiPMn, NiPSn and NiPW (col. 4, lines 13-24).


	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the electrolytic bath described by Shimada 
with wherein the electrolytic bath comprises a nickel-free third compound comprising a third element selected from the group consisting of iron Fe, chromium Cr, cobalt Co, copper Cu, manganese Mn, palladium Pd, platinum Pt, and zinc Zn because iron, chromium, cobalt, copper, manganese, palladium, platinum, and zinc are alloying metals with nickel phosphorus.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 3, Martyak teaches wherein the electrolytic bath is configured to form 3Application No.: 16/060,502Docket No.: P180535US00a crystalline alloy (= artisans know how to vary each of these factors to obtain a desired alloy 
coating. Alloys containing less than about 4% phosphorous are crystalline and have increased 
hardness) [col. 3, lines 19-22] consisting of nickel (= nickel alkane sulfonic acid) [col. 3, lines 3-4], the second element originating from the second compound (= phosphorus acid (H3PO3)) [col. 3, lines 5-6], and optionally a third element originating from a nickel-free third compound (= an alloying metal) [col. 4, lines 13-24].
Regarding claim 4, Martyak teaches wherein the second element contained in the second compound of the electrolytic bath is phosphorus P (= phosphorus acid (H3PO3)) [col. 3, 

lines 5-6].
Regarding claim 5, Martyak teaches wherein the electrolytic bath further comprises at least one brightener in an amount greater than or equal to 1 g/l (= 0.5 to 15 g/l of saccharin) [col. 4, lines 52 and 66].
Regarding claim 6, Martyak teaches wherein the brightener comprises saccharin (= saccharin) [col. 4, line 66].
Regarding claim 7, Martyak teaches wherein the saccharin is the only brightener of the electrolytic bath (= saccharin) [col. 4, line 66].
Regarding claim 10, JP ‘853 teaches wherein the heat treatment is performed at a temperature above or equal to 300oC  (= 150oC - 500oC are preferred for the heating temperature of a nickel-P alloy) [page 3, lines 23-25] for a duration of less than or equal to 30 minutes (= 1~5 minutes) [page 3, line 29].
	Regarding claim 11, Shimada teaches the process for manufacturing a timepiece component which is configured to manufacture the timepiece component and the timepiece component is selected from the group consisting of a spring, a spring lever, a jumper, a pallet (= pallet forks), a wheel (= escape wheel), a rack, a balance, a cam, a gear, and a bridge (col. 6, lines 51-64).
Regarding claim 19, Martyak teaches wherein the electrodeposited crystalline alloy has a weight content of between 0.2% and 4% inclusive of the second element 6Application No.: 16/060,502Docket No.: P180535US00originating from the second compound (= alloys containing less than about 4% phosphorous are crystalline) [col. 3, lines 20-22].

Regarding claim 20, Martyak teaches wherein the electrolytic bath comprises between 3 and 8 g/l inclusive of the saccharin (= 0.5 to 15 g/l of saccharin) [col. 4, lines 52 and 66].
Regarding claim 21, Martyak teaches wherein the nickel-free second compound contains phosphorus P (= phosphorous acid (H3PO3)) [col. 3, lines 5-6], and wherein the electrolytic bath comprises the first compound containing nickel (= nickel alkane sulfonic acid) [col. 3, lines 3-4] and the nickel-free second compound containing phosphorus, in proportions so that the electrolytic bath comprises 0.2-8 g/L of phosphorus P (= from about 2 to 80 grams/liter of phosphorous acid H3PO3)) [col. 3, lines 5-6].
Regarding claim 22, Martyak teaches wherein the electrodeposited crystalline alloy has a weight content between 0.22% and 2.4% inclusive of phosphorus P (= alloys containing less than about 4% phosphorous are crystalline) [col. 3, lines 20-22].

Response to Arguments
Applicant’s arguments filed November 7, 2022 have been fully considered but they are not persuasive. The standing prior art rejection has been maintained for the following reasons:
• Applicant states Guo concludes that Ni-P materials containing at least 12 wt% P are non-magnetic and are appropriate for use as a timepiece component.
In response, the intended use of the presently claimed component as a timepiece is not a manipulative operation of the manufacturing method that would distinguish the process claims from the prior art because the electrodepositing process disclosed by Martyak deposits a crystalline alloy having a desired thickness on a component (col. 6, lines 36-45, and including 

Shimada’s components) despite the component’s intended use. 
	 A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP § 2116.01).

	• Applicant states that however, there is no suggestion from Martyak to apply a crystalline alloy having less than 4% P in a timepiece component, and neither Shamada nor Guo 
teach that the alloy should be a crystalline alloy. Thus, there is no suggestion from the combination of references to modify Shamada to use a crystalline alloy material.
	In response, Shimada teaches electroforming watch parts (col. 6, lines 65-68) such as a pallet fork and an escape wheel (col. 6, lines 51-64).
	As evidenced by Fussinger et al., Fussinger et al. teach:
The fork may be manufactured from various materials including silicon, silicon nitride and silicon carbide, silicon coated with a layer of silicon oxide, silicon coated with a diamond layer, using various manufacturing methods including photolithography methods, and deep reactive ion etching (DRIE) of a wafer made of one of these materials. The fork may also be manufactured from nickel or nickel phosphorus (NiP, NiP12), for example using a LIGA manufacturing method (Röntgenlithographie, Galvanoformung, Abformung). This fork may also be made of a metal or metal alloy in crystalline or amorphous form by mechanical shaping. Iron-nickel based amorphous alloys, for example the alloy Fe52Ni22Nb6VB15, cobalt-nickel based amorphous alloys, for example the alloy Co50Ni22Nb8V5B15 and zirconium-based amorphous alloys, for example the alloy Zr65.7Cu15.6Ni11.7Al3.7Ti3.3 are particularly suitable. The fork could also be made from a copper and beryllium alloy, an austenitic cobalt alloy, austenitic stainless steel or HIS (high interstitial steel) [page 2, [0034]].

	Thus, it is known in the art that a crystalline nickel-phosphorus alloy manufactured by using a LIGA manufacturing method is used to make a fork. 

	There is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). 

	• Applicant states that furthermore, Guo which discloses electroforming timepiece components, teaches away from using less than 4% P in a timepiece component. Guo’s study teaches that the amount of P should be at least 12 wt% so that the material is non-magnetic as required for timepiece components.
	• Applicant states that this description in the specification is consistent with Guo which teaches that the amount of P should be at least 12 wt% for a timepiece component so that it is non-magnetic. It would not have been obvious to modify the teachings of Shamada in view of Guo to include saccharin in the electrolytic bath as taught in Martyak because this would inhibit the deposition of phosphorous causing the material to become magnetic as taught in Guo when the amount of P is less than 12 wt%.
In response, inoperativeness of a reference is not established by merely showing that a particular disclosed embodiment is lacking in perfection does not establish non-obviousness. Ex parte Allen 2 USPQ 2d 1425 (BPAI 19870; Decca Ltd. V. United States 191 USPQ 439 (Ct. Cl. 1976); Bennett v. Halahan 128 USPQ 398, 401 (CCPA 1961).
	As evidenced by Fussinger et al., it is known in the art that a crystalline nickel-phosphorus alloy (NiP, NiP12) manufactured by using a LIGA manufacturing method is used to 

make a fork (page 2, [0034]).
A fork is not limited to NiP12, or even NiP.

	• Applicant states that moreover, Martyak discloses a coating thickness of from 5 to 10 µm which is much thinner than the claimed thickness of at least 50 µm. As explained in the present specification.
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Shimada teaches the average thickness of various portions of the pallet fork. The center of the side is 63 µ (col. 6, lines 6-17).

• Applicant states that the Office Action appears to acknowledge that neither Shamada nor Guo teaches the use of a brightener such as saccharin in the electrolytic bath because the Office Action cited Martyak for teaching this feature. (Office Action, page 12). However, as explained above, Martyak does not disclose electroforming timepiece components. Martyak discloses protective coatings for the automotive industry or in engineering applications such as tanks or vessels. 

In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
	Martyak is used in the rejection for the teaching of the electrodeposition.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Fussinger et al. (US Patent Application Publication No. 2015/0355598 A1) is cited to teach that:
The fork may be manufactured from various materials including silicon, silicon nitride and silicon carbide, silicon coated with a layer of silicon oxide, silicon coated with a diamond layer, using various manufacturing methods including photolithography methods, and deep reactive ion etching (DRIE) of a wafer made of one of these materials. The fork may also be 
manufactured from nickel or nickel phosphorus (NiP, NiP12), for example using a LIGA manufacturing method (Röntgenlithographie, Galvanoformung, Abformung). This fork may also be made of a metal or metal alloy in crystalline or amorphous form by mechanical shaping. Iron-nickel based amorphous alloys, for example the alloy Fe52Ni22Nb6VB15, cobalt-nickel based amorphous alloys, for example the alloy Co50Ni22Nb8V5B15 and zirconium-based amorphous alloys, for example the alloy Zr65.7Cu15.6Ni11.7Al3.7Ti3.3 are particularly suitable. The fork could also be made from a copper and beryllium alloy, an austenitic cobalt alloy, austenitic stainless steel or HIS (high interstitial steel) [page 2, [0034]].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as 

set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 

obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 16, 2022